Title: To George Washington from La Luzerne, 25 March 1785
From: La Luzerne, Anne-César, chevalier de
To: Washington, George



Sir.
Paris March 25th 1785.

I have received by the Marquis de la Lafayette, on his arrival in France, the letters your Excellency has honoured me with. I

can not express how much I am sensible of these marks of your Kindness and Friendship; I am likewise extreemely flattered by the interest you take in my future employments. Permit me to assure you that wherever the King may send me, he can not entrust me a commission as flattering as that which has rendered me a Wittness of the glory and hapiness of a people which owes it’s liberty to the superior talents and Wisdom of Your Excellency.
The King, his Court and the whole nation, Sir, had been pleased in the expectation to see you at Paris and it is with the greatest regret that I saw by your last letters that we must give up our hopes. I can assure you that you would have found amongst my Countrymen as many Friends and Admirers as amongst your own fellow citizens.
We have heared with pleasure the happy turn of the American negociations with the Indians and I hope that Your Country will enjoy at last a perfect tranquillity. However I do not see without concern the delays of England with respect to the restitution of the forts of Detroit and Niagara. I hope that the new Congress, who, I am informed, are very well chosen, will take the proper measures to terminate this business. Another very interesting object for your Nation will be to raise a fund for paying the interest of and sinking the national debt. You can not imagine how much so just an operation would encrease the credit and consideration of your Country.
They intended in England to propose in Parliament a Bill for the regulation of Commerce between great Britain and the united States; but I believe the Bill will not even be debated this Year. Ireland, the East India affairs and above all the altercations between Mr Fox and Pitt engrosse the whole attention of Parliament. Mr Pitt has had great advantages in the beginning of the Sessions but his Antagonist seems to have since gained a superiority and the King of England will perhaps be once more obliged to take him into the Ministry.
The other European affairs are not yet arranged. The Emperor requests from the States General a Step, which these think to be injurious to their dignity. However it is not likely that we shall have a War this Summer; and the preparations that had been made every where are considerably abated. Some days ago matters appeared even entirely adjusted and the difficulty

to satisfy the honor and dignity of the two powers has more retarded the business than the principal object.
I have not failed to present to the King and the Royal Family the regrets of your Excellency not to be able to offer them your respect and your acknowledgements. They participate with the whole nation the esteem and Veneration, which Your eminent qualities have inspired them, and are very sorry not to have it in their power to give you any direct proof of their sentiments.
I hope that in some moments of leisure you will remember me; you may rely upon an European Correspondent who is very devoutly attached to you and who most sincerely wishes to convince you of his veneration and of the sentiments of respect with which he has the honor to be Sir, your Excellency’s Most obedient and very humble servant

le che. de la luzerne


P.S. Will you be so obliging as to present my respectful Compliments to Mrs Washington.

